Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 1 of 23 Pageid#: 519




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION

    UNITED STATES OF AMERICA,                          CASE NO. 3:15-cr-00017
                                                                3:06-cr-00021

    v.
                                                       MEMORANDUM OPINION & ORDER

    PAUL VINCENT BROWN,
                                                       JUDGE NORMAN K. MOON
                                        Defendant.


         Defendant Paul Vincent Brown is currently serving two sentences. In 2016, this Court

  sentenced Brown to 120 months’ imprisonment after he pleaded guilty to one count of conspiracy

  to distribute cocaine base and heroin in violation of 18 U.S.C. § 846. No. 3:15-cr-17, Dkt. 21. At

  the same time, the Court sentenced Brown to 48 months’ imprisonment for violating supervised

  release. No. 3:06-cr-21, Dkt. 150. Brown seeks a reduction of his 48-month sentence pursuant to

  § 404 of the First Step Act of 2018. No. 3:06-cr-21, Dkt. 172. He also seeks compassionate release

  from both sentences pursuant to 18 U.S.C. § 3582(c)(1). Id.; No. 3:15-cr-17, Dkt. 33 (collectively,

  Def. Brief). Brown argues that two extraordinary and compelling circumstances warrant his

  release. First, he claims that his obesity puts him at a higher risk of contracting COVID-19 and

  suffering severe complications if he does contract COVID-19. Second, he claims that he would no

  longer be sentenced as a career offender under the guidelines after United States v. Norman, 935

  F.3d 232 (4th Cir. 2019). Brown moves the Court to impose a sentence of time served. The United

  States agrees that Brown is eligible for consideration of a sentence reduction of his 48-month

  supervised release violation revocation sentence, but it opposes such a reduction and Brown’s

  immediate release. No. 3:06-cr-21, Dkt. 179; No. 3:15-cr-17, Dkt. 41 (collectively, Gov. Brief).


                                                  1
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 2 of 23 Pageid#: 520




         The Court finds that Brown is eligible for a reduction in his revocation sentence and, after

  considering the relevant § 3553(a) factors, will reduce his revocation sentence to 34 months, to

  run consecutive to any other sentence imposed. In addition, the Court finds that the disparity in

  length of sentence Brown would face today post-Norman is an extraordinary and compelling

  reason for relief; taking the § 3553(a) factors into account, the Court will reduce Brown’s to 86

  months but will not grant his request for immediate release. Accordingly, the Court will grant in

  part and deny in part Brown’s motions and modify his sentences to a total of 120 months.

                                         BACKGROUND

         On March 1, 2000, Brown pleaded guilty to one count of conspiracy to possess with intent

  to distribute cocaine base in violation of 21 U.S.C. § 846. No. 3:99-cr-78, Dkts. 39; 40. On

  September 21, 2000, the Court sentenced him to 170 months’ imprisonment followed by five years

  of supervised release. No. 3:99-cr-78, Dkt. 56. On September 9, 2002, the Court reduced his

  sentence to time served followed by three years of supervised release. No. 3:99-cr-78, Dkt. 71.

  Brown was released from state custody on July 2, 2004, and his term of supervision began on that

  date. No. 3:99-cr-78, Dkts. 76; 77.

         On November 22, 2004, Brown violated the mandatory conditions of supervised release by

  selling cocaine base to a confidential informant observed by law enforcement. Id.; see also

  Dkt. 105.

         On May 3, 2006, based on some of the same conduct underlying his supervised release

  violation, Brown was charged with one count of conspiracy to distribute fifty grams or more of

  cocaine base in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A). No. 3:06-cr-21, Dkt. 17. On

  November 22, 2006, Brown pleaded guilty pursuant to a plea agreement. No. 3:06-cr-21, Dkt. 70.

  In the plea agreement, Brown acknowledged that he faced a mandatory minimum of 20 years and



                                                  2
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 3 of 23 Pageid#: 521




  a maximum of life imprisonment pursuant to 21 U.S.C. § 851 due to his prior felony drug

  conviction. No. 3:06-cr-21, Dkts. 70, 75. However, in exchange for his guilty plea, the United

  States agreed not to file a second felony enhancement, which would subject Brown to a mandatory

  life sentence. No. 3:06-cr-21, Dkt. 70. According to the presentence investigation report, Brown

  was held accountable for approximately 921.3 grams of cocaine base. No. 3:06-cr-21, Dkt. 191

  ¶¶ 11, 16.

         On March 13, 2007, the Court sentenced Brown to 240 months’ imprisonment followed by

  10 years of supervised release on this criminal offense—the mandatory minimum, and the bottom

  of his advisory guideline range of 2401 to 293 months, id. ¶ 68—and a consecutive 30 months’

  imprisonment for his violation of supervised release. No. 3:06-cr-21, Dkt. 94; see also

  No. 3:99-cr-78, Dkt. 105. On May 27, 2008, the Court reduced Brown’s sentence on the criminal

  offense to 120 months’ imprisonment, resulting in a total sentence of 150 months’ imprisonment.

  No. 3:06-cr-21, Dkt. 113.2 On April 1, 2013, the Court further reduced Brown’s sentence on the

  criminal offense to 60 months’ imprisonment, resulting in a total sentence of 90 months’

  imprisonment. No. 3:06-cr-21, Dkt. 117. Brown was released from BOP custody on April 17,

  2013, to serve his term of supervised release. No. 3:06-cr-21, Dkts. 118; 170.




         1
           The bottom of the advisory guideline range would have been 235 months based on a total
  offense level of 33 and a criminal history category of VI, but the bottom of the guideline range
  could not be below the statutory mandatory minimum of 240 months. See U.S.S.G. § 5G1.1(c)(2).
         2
            On April 15, 2009, the Court denied Brown’s motion for sentence reduction under
  Amendment 706, which reduced Brown’s offense level by two and would have resulted in an
  advisory guideline range of 188 to 235 months. The Court found that it had no authority to further
  reduce Brown’s sentence because the statutory mandatory minimum of 240 months exceeded the
  top of the new guideline range. No. 3:06-cr-21, Dkt. 115. At any rate, Brown’s sentence had
  already been reduced to 120 months, far below the bottom end of the theoretical guideline range
  after the offense level reduction.

                                                  3
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 4 of 23 Pageid#: 522




          On multiple dates in April 2015, Brown violated the mandatory condition of supervised

  release that he “shall not commit another federal, state, or local crime . . . [and] not illegally possess

  a controlled substance” by selling heroin and crack cocaine several times to a confidential

  information observed by law enforcement. Id.; see also Dkt. 150. The Court determined that

  Brown’s conduct was a Grade A violation, and given his criminal history category of VI at the

  time of the original offense, the guidelines recommended a sentence of 51 to 60 months. No. 3:06-

  cr-21, Dkt. 170 at 3.

          On December 16, 2015, based on some of the same conduct underlying his supervised

  release violation, Brown pleaded guilty pursuant to a plea agreement to one count of conspiracy

  to distribute and possess with intent to distribute heroin and cocaine base in violation of 21 U.S.C.

  §§ 846 and 841(b)(1)(C). No. 3:15-cr-17, Dkts. 7; 8. In the plea agreement, Brown stipulated that

  he was a career offender. No. 3:15-cr-17, Dkt. 7. According to the presentence investigation report,

  Brown was held accountable for at least 11.27 grams of heroin and 13.60 grams of crack cocaine,

  approximately equivalent to 59.83 kilograms of marijuana and corresponding to a base offense

  level of 18. No. 3:15-cr-17, Dkt. 17 ¶¶ 7–14, 19. Brown had 12 criminal history points,

  corresponding to a criminal history category of V. Id. ¶ 41. However, Brown was determined to

  be a career offender because his current offense and his two prior felony federal drug conspiracy

  convictions were regarded at the time as controlled substance offenses. Id. ¶ 25. Therefore, his

  base offense level was adjusted to 32, and his criminal history category was adjusted to VI. Id.

  ¶¶ 25, 36–37, 42. After adjustment for acceptance of responsibility, Brown’s guideline range was

  151 to 188 months. Id. ¶ 58.

          On March 28, 2016, the Court sentenced Brown on the criminal offense to 120 months’

  imprisonment followed by three years of supervised release. No. 3:15-cr-17, Dkt. 21. On March



                                                      4
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 5 of 23 Pageid#: 523




  28, 2016, the Court revoked Brown’s term of supervised release and sentenced Brown to 48

  months’ imprisonment to run consecutive to any other sentence imposed. No. 3:06-cr-21, Dkt. 150.

         Brown, 45, is currently incarcerated at FCI Loretto, and the Bureau of Prisons (“BOP”)

  estimates his release date as August 8, 2026.3

                         FIRST STEP ACT (REVOCATION SENTENCE)

                                             1. Eligibility

         Brown argues that he is eligible for relief on his 48-month sentence for violating supervised

  release under § 404 of the First Step Act of 2018, and he asks this Court to exercise its discretion

  to reduce that sentence to time served. Def. Brief at 1–2, 4. The United States concedes that Brown

  is eligible for consideration of a sentence reduction on this sentence pursuant to § 404 of the First

  Step Act, but it opposes any reduction in Brown’s sentence. Gov. Brief at 1, 20–21; see United

  States v. Venable, 943 F.3d 187 (4th Cir. 2019) (holding that defendant serving term of

  imprisonment for revocation of supervised release is eligible for consideration for a sentence

  reduction if original, underlying conviction is “covered offense” under First Step Act).

         Generally, “[t]he court may not modify a term of imprisonment once it has been imposed.”

  § 3582(c). However, the Court agrees with the parties that the criminal conviction underlying

  Brown’s supervised release revocation sentence is a covered offense under the First Step Act. In

  2007, Brown was sentenced under 21 U.S.C. §§ 846, 841(b)(1)(A), and 851 for conspiracy to

  possess with intent to distribute at least fifty grams of cocaine base and faced a statutory sentencing

  range of 20 years to life imprisonment at the time he was sentenced. Today, after the First Step

  Act’s changes, Brown would be sentenced under 21 U.S.C. §§ 846, 841(b)(1)(B), and 851 for

  conspiracy to possess with intent to distribute at least 28 grams of cocaine base and would face a



         3
             See Federal Bureau of Prisons, Inmate Locator, https://www.bop.gov/inmateloc/.
                                                    5
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 6 of 23 Pageid#: 524




  statutory sentencing range of 10 years to life imprisonment instead. Because Brown was sentenced

  under a statute for which sentences were modified by the Fair Sentencing Act and his violation of

  that statute occurred prior to August 3, 2010, Brown therefore is eligible for consideration of a

  reduction in his 48-month supervised release sentence under the First Step Act. See United States

  v. Gravatt, 953 F.3d 258, 264 (4th Cir. 2020)

                                    2. Consideration of Request

         Section 404(c) of the First Step Act states that “[n]othing in this section shall be construed

  to require a court to reduce any sentence pursuant to this section.” A district court’s decision

  whether to afford relief to an eligible defendant under the First Step Act is discretionary. Gravatt,

  953 F.3d at 261, 264; United States v. Wirsing, 943 F.3d 175, 186 (4th Cir. 2020). Thus, even

  where a defendant is eligible to seek relief to modify his sentence under the First Step Act, the

  question remains whether the defendant has shown that a reduced sentence is warranted. See

  Venable, 943 F.3d at 194–95 (distinguishing between the court’s holding that a district court had

  authority to resentence a defendant, and whether the defendant was entitled to the exercise of such

  authority); Gravatt, 953 F.3d at 262 (even if a defendant is “eligible” to move for relief, that “does

  not mean the defendant is entitled to relief under the Act,” rather, “[i]t only means that his motion

  is entitled to be considered on the merits”).

         To determine the sentence that the court would have imposed under the Fair Sentencing

  Act, the court must engage in an analysis that involves (1) the recalculation of the guidelines range

  “in light of ‘intervening case law,’” and (2) a reconsideration of the 18 U.S.C. § 3553(a) factors,

  taking into account a defendant’s post-sentencing conduct. United States v. Lancaster, 997 F.3d

  171, 175, 177 (4th Cir. 2021) (quoting United States v. Chambers, 956 F.3d 667, 672 (4th Cir.

  2020)) (requiring district court to apply non-retroactive intervening case law in Norman, 935 F.3d



                                                    6
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 7 of 23 Pageid#: 525




  at 237–39, that “indicate[s] that [the defendant] cannot now be sentenced as a career offender”);

  see also United States v. Collington, 995 F.3d 347, 355 (4th Cir. 2021) (“[D]istrict courts

  must correct original Guidelines errors and apply intervening case law made retroactive to the

  original sentence.”) (emphasis in original); Chambers, 956 F.3d at 674. In determining a

  revocation sentence, however, the Court considers only certain 18 U.S.C. § 3553(a) factors stated

  in 18 U.S.C. § 3583(c). Cf. United States v. Coston, 964 F.3d 289, 297 (4th Cir. 2020).

                             a. Recalculation of the Guidelines Range

                          i. Maximum Authorized Revocation Sentence

         When the underlying offense is a Class A felony, 18 U.S.C. § 3583(e)(3) authorizes a

  maximum term of imprisonment for five years upon revocation of supervised release. An offense

  punishable by a maximum sentence of life imprisonment is a Class A felony. See 18 U.S.C. § 3559.

  As noted above, after the First Step Act’s changes, Brown would be sentenced under

  21 U.S.C. §§ 846, 841(b)(1)(B), and 851 for conspiracy to possess with intent to distribute at least

  28 grams of cocaine base and would face a statutory sentencing range of 10 years to life

  imprisonment. Even after the First Step Act, then, the maximum statutory penalty for Brown’s

  underlying offense remains life imprisonment, and that offense is therefore a Class A felony. See

  Venable, 943 F.3d at 190. Accordingly, the Court finds that the maximum supervised release

  revocation sentence authorized by statute in Brown’s case is five years.

                                         ii. Violation Grade

         U.S.S.G. § 7B1.1(a) outlines three grades of supervised release violations. As relevant

  here, a Grade A violation is

         conduct constituting (A) a federal, state, or local offense punishable by a term of
         imprisonment exceeding one year that (i) is a crime of violence, (ii) is a controlled
         substance offense . . . ; or (B) any other federal, state, or local offense punishable
         by a term of imprisonment exceeding twenty years[.]

                                                   7
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 8 of 23 Pageid#: 526




  U.S.S.G. § 7B1.1(a)(1). By comparison, a Grade B violation is “conduct constituting any other

  federal, state, or local offense punishable by a term of imprisonment exceeding one year.” U.S.S.G.

  § 7B1.1(a)(2).

          Another court in this Circuit has held that the determination of a Grade A or B violation is

  a three-step inquiry. United States v. Mack, No: 4:08-cr-01252, 2021 WL 1381122, at *2 (D.S.C.

  Apr. 12, 2021). The district court must (1) make a factual determination about the conduct the

  defendant engaged in; (2) make a legal determination about whether that conduct “constitut[es] a

  federal, state, or local offense,” and if so, which offense; and (3) make a legal determination about

  whether that offense meets at least one of the specific subsections listed in § 7B1.1(a). Id.; see also

  United States v. Willis, 795 F.3d 986, 993 (9th Cir. 2015) (noting that to find that defendant has

  committed a Grade A violation, the court must (1) determine that the defendant’s conduct

  constituted “a federal, state, or local offense,” and (2) determine if such an offense meets the

  specified criteria).

          In defining “controlled substance offense” for a Grade A violation, the guidelines

  incorporate the definition in § 4B1.2(b). See U.S.S.G. § 7B1.1 cmt. n.3. The Fourth Circuit has not

  faced the exact question raised here—whether the categorical approach applies to determining

  whether the offense is a “controlled substance offense” for purposes of § 7B1.1(a)(1)(A)(ii)—but

  it has held that the categorical approach generally applies to determining whether an offense is a

  “controlled substance offense” under § 4B1.2(b), see Norman, 935 F.3d at 237–39. However, the

  Fourth Circuit has also explained that “Application Note 1 [to U.S.S.G. § 7B1.1] instructs that in

  grading a violation of supervised release, a district court may consider not only conduct for which

  a defendant is prosecuted in a criminal case, but all of a defendant’s conduct, ‘whether or not the




                                                    8
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 9 of 23 Pageid#: 527




  defendant has been the subject of . . . prosecution for such conduct.’” United States v. Wynn, 786

  F.3d 339, 343 (4th Cir. 2015) (emphasis added).

         Here, the Court first concluded that “[o]n multiple occasions [Brown] sold a quantity of

  suspected heroin and cocaine base to a confidential informant for the Blue Ridge Task Force and

  Richmond DEA.” No. 3:06-cr-21, Dkt. 150 at 1; see also Dkt. 170 (describing five such sales

  during April 2015). As for the second step, the Court did not make an explicit legal determination

  regarding which federal, state, or local offense Brown committed. However, on the same day as

  his revocation hearing, Brown pleaded guilty pursuant to a plea agreement to one count of

  conspiracy to distribute and possess with intent to distribute heroin and cocaine base in violation

  of 21 U.S.C. §§ 846 and 841(b)(1)(C). No. 3:15-cr-17, Dkts. 7; 8.

         Brown assumes that the Court determined that he violated his conditions of supervised

  release by committing a violation of 21 U.S.C. § 846; therefore, Brown contends that, at the third

  step of the inquiry, the Court cannot conclude that he committed a “controlled substance offense.”

  Dkt. 3:06-cr-21, Dkt. 183 at 5–7; Dkt. 3:15-cr-17, Dkt. 45 at 5–7 (collectively, Reply Brief).

  Brown argues that Norman’s holding that conspiracy to possess a controlled substance with intent

  to distribute a controlled substance in violation of 21 U.S.C. § 846 is not categorically a “controlled

  substance offense” under U.S.S.G. § 4B1.2(b) precludes a determination that he committed a

  “controlled substance offense” and thus a Grade A violation. 935 F.3d at 237–39; see id. at 239

  (“We therefore hold that a ‘conspiracy’ conviction under § 846 is a categorical mismatch to the

  generic crime of conspiracy enumerated in § 4B1.2(b).”).

         The United States contests this argument and insists that Brown committed a Grade A

  violation. Specifically, the United States argues that Brown’s conduct determines the grade of

  violation and that the five distributions of cocaine base and heroin, which Brown did not contest,



                                                    9
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 10 of 23 Pageid#: 528




  are “controlled substance offenses punishable under both state and federal law by more than one

  year.” Gov. Brief at 37–38.

         Brown counters that “there is no evidence” that the United States proved by the

  preponderance of the evidence that Brown had committed distribution offenses. Reply Brief at 6.

  “Instead,” Brown argues, “the only evidence is that the parties and the court relied on the fact of

  Mr. Brown’s new federal conviction of conspiracy to distribute—not actual distribution offenses.”

  Id. Brown further contends that the Court should not “employ . . . [a] ‘way-back machine’ to

  assume that the Government would have proved specific distributions at Mr. Brown’s violation

  hearing.” Id. at 7 (quoting United States v. Pierre, 372 F. Supp. 3d 17, 22 (D.R.I. 2019) (rejecting

  Government’s argument that a defendant is not eligible for a sentence reduction under the First

  Step Act if the presentence report, but not the indictment, demonstrates that the offense conduct

  involved a drug weight exceeding the new thresholds); see also United States v. Wirsing, 943 F.3d

  175 (4th Cir. 2019) (same).

         Brown’s argument fails to persuade the Court. Nothing in the judgment, No. 3:06-cr-21,

  Dkt. 150, or the violation report, No. 3:06-cr-21, Dkt. 170, suggests that the Court relied on the

  determination that Brown had committed the federal offense of conspiracy to possess a controlled

  substance with intent to distribute in violation of 21 U.S.C. § 846. Neither the judgment nor the

  violation report references 21 U.S.C. § 846 at all. Instead, as noted above, in revoking Brown’s

  term of supervised release, the Court found that “[o]n multiple occasions [Brown] sold a quantity

  of suspected heroin and cocaine base to a confidential informant for the Blue Ridge Task Force

  and Richmond DEA.” No. 3:06-cr-21, Dkt. 150. The Court finds that the judgment and violation

  report establish by a preponderance of the evidence that Brown’s conduct consisted of federal

  offenses   of   possession    with   intent   to   distribute   or   distribution   in   violation   of



                                                     10
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 11 of 23 Pageid#: 529




  21 U.S.C. §§ 841(a)(1) and (b)(1)(C). Such federal offenses are “controlled substance offenses”

  under U.S.S.G. § 4B1.2(b). Accordingly, because Brown committed a controlled substance

  offense under federal law punishable by imprisonment for a term exceeding one year, the Court

  finds that Brown committed a Grade A violation.

                                   iii. Criminal History Category

         Brown argues that his criminal history category would be IV rather than VI today given

  intervening changes to the guidelines. No. 3:06-cr-21, Dkt. 183 at 7–8.4 First, Brown contends that

  he would no longer receive a point for committing the offense less than two years after release

  from imprisonment, since the Sentencing Commission amended § 4A1.1(e) of the guidelines to

  eliminate such points in 2010. No. 3:06-cr-21, Dkt. 183 at 7–8; see Dkt. 191 ¶ 36; see also U.S.S.G.

  App. C., amend. 742 (Nov. 1, 2010). Second, Brown argues that he received three points for three

  separate misdemeanors—two for driving on a suspended license, and one for reckless driving—

  for which he would not receive any points under U.S.S.G. § 4A1.2(c)(1) today, since they are

  neither similar to the offense of conviction nor resulted in a term of probation of more than one

  year or a term of imprisonment of at least thirty days. No. 3:06-cr-21, Dkt. 183 at 7–8; see Dkt. 191

  ¶¶ 29–31; see also U.S.S.G. App. C., amend. 709 (Nov. 1, 2007). Brown concedes, however, that


         4
           With respect to the underlying criminal conviction, in 2007, the Court found that Brown’s
  base offense level was 36—the presentence investigation report found him responsible for
  approximately 921.3 grams of cocaine base, No. 3:06-cr-21, Dkt. 191 ¶¶ 11, 16—and his total
  offense level after credit for acceptance of responsibility was 33. Id. ¶ 25. Brown had 13 criminal
  history points, resulting in a criminal history category of VI. Id. ¶ 37. Given his acceptance of
  responsibility and the statutory mandatory minimum sentence of 20 years, his guideline range was
  calculated as 240 to 293 months. Id. ¶ 68. Today, Brown’s base offense level would be 32; with
  acceptance of responsibility, his total offense level would be 29. The United States contends that
  his criminal history category would not change; with a criminal history category VI, his guidelines
  range on the underlying criminal conviction today would be 151 to 188 months. With a criminal
  history category IV, Brown’s guideline range would be 121 to 151 months. Brown ultimately
  received and served a sentence of 60 months on this underlying criminal conviction, as noted
  above.

                                                   11
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 12 of 23 Pageid#: 530




  these changes have not been made retroactive and that his criminal history was correctly calculated

  at the time of sentencing. No. 3:06-cr-21, Dkt. 182 at 8; see also U.S.S.G. § 1B1.10(d) (listing

  retroactive amendments).

         The Court declines to incorporate these non-retroactive amendments to the guidelines and

  finds that Brown’s criminal history category for the supervised release revocation sentence and

  underlying criminal conviction remains VI. However, the Court will consider these changes in

  applying the § 3553(a) factors. Accordingly, the Court finds that Brown is in criminal history

  category VI.

                                 iv. Revised Guideline Calculation

         The Court finds that Brown committed a Grade A violation and was in criminal history

  category VI. Considering that Brown’s underlying offense remains a Class A felony, his guideline

  policy statement range is 51 to 63 months. Because the statutory maximum revocation sentence is

  60 months, the final revised guideline policy statement range is 51 to 63 months.

              b. Consideration of Applicable § 3553(a) Factors Listed in § 3583(c)

         As discussed above, considering intervening non-retroactive guideline amendments, the

  Court notes that Brown would have been in criminal history category IV if he were facing the

  Court for the first time on the underlying criminal offense in Case Number 3:06-cr-21—and thus

  on his violation of supervised release in that case—today. For a Grade A violation, and considering

  that Brown’s underlying offense remains a Class A felony, Brown’s guideline policy statement

  range as a criminal history category IV would be 37 to 46 months. The Court initially imposed a

  sentence of 48 months, a downward variance from the low end of the guideline range—51 months.

  A comparable downward variance from the low end of the guideline policy statement range as a

  criminal history category IV would be approximately 34 months.



                                                  12
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 13 of 23 Pageid#: 531




         With respect to his history and characteristics and the need for the sentence to provide him

  with needed treatment or training, Brown submits that he has been rehabilitated while incarcerated.

  BOP rates his recidivism risk level as low and classifies his security risk as low. No. 3:15-cr-17,

  Dkt. 33-1. Since his incarceration in 2015, Brown has maintained a clean BOP disciplinary record.

  No. 3:15-cr-17, Dkt. 33-2. He completed his GED while serving a prior sentence, and he has

  completed programming for anger management and drug education. No. 3:15-cr-17, Dkt. 33-1.

  Brown plans to reside with his wife in Louisa, Virginia, upon release, and he has an open offer to

  work as a carpenter/laborer upon release. No. 3:15-cr-17, Dkt. 33-3.

         However, the Court must also consider other aspects of Brown’s history and

  characteristics, in addition to the need for the revocation sentence to afford adequate deterrence to

  and to protect the public from Brown’s criminal conduct. Brown was released from BOP custody

  to serve his term of supervised release in April 2013. Two years later,5 Brown sold heroin and

  crack cocaine several time to a confidential informant observed by law enforcement. These

  instances of distribution were nearly identical to the underlying offense for which Brown was

  serving his term of supervised release. Indeed, this was the second time that Brown had violated

  his conditions of supervised release by selling cocaine base to a confidential information observed

  by law enforcement shortly after his release from BOP custody.

         Taking all these factors into account, the Court finds that a revocation sentence of 34

  months—a reduction of 14 months from Brown’s current sentence—is appropriate.




         5
           The United States notes that, according to the presentence report, Brown “immediately”
  began selling heroin and cocaine base upon his release in April 2013. No. 3:15-cr-17, Dkt. 17 ¶ 13.
  The Court does not consider this evidence here, as it is not discussed in the violation report.

                                                   13
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 14 of 23 Pageid#: 532




                                  COMPASSIONATE RELEASE

         Brown also seeks compassionate release from both sentences. Again, generally, “[t]he

  court may not modify a term of imprisonment once it has been imposed.” § 3582(c). A defendant

  seeking relief under § 3582(c)(1)(A) has the burden of establishing that compassionate release is

  warranted. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013); United States v.

  McMillan, No. 7:08-cr-31, 2020 WL 3213399, at *2 (W.D. Va. June 15, 2020). If a defendant has

  exhausted his remedies and shows that extraordinary and compelling reasons support a sentence

  reduction, the Court must consider the applicable sentencing factors under 18 U.S.C. § 3553(a) to

  determine whether a reduction is appropriate. See 18 U.S.C. § 3582(c)(1)(A).

                           1. Exhaustion of Administrative Remedies

         Neither party has addressed whether Brown exhausted administrative remedies. As the

  United States has not contested Brown’s exhaustion of administrative remedies, the requirement

  poses no obstacle to the Court’s consideration of Brown’s request. United States v. Sumblin, No.

  7:04-cr-66, 2021 WL 1432305, at *3 (W.D. Va. Apr. 15, 2021).

                           2. Extraordinary and Compelling Reasons

         A court

         may reduce the term of imprisonment . . . after considering the factors set forth in
         section 3553(a) to the extent that they are applicable, if it finds that extraordinary
         and compelling reasons warrant such a reduction . . . and that such a reduction is
         consistent with the applicable policy statements issued by the Sentencing
         Commission.

  18 U.S.C. § 3582(c)(1)(A) (emphasis added).

         The Fourth Circuit has held that “district courts are ‘empowered to consider any

  extraordinary and compelling reason for release that a defendant might raise.’” United States v.

  McCoy, 981 F.3d 271, 284 (4th Cir. 2020) (emphasis in original).



                                                  14
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 15 of 23 Pageid#: 533




         Brown makes two arguments in support of his motion for compassionate release: (1) that

  his medical conditions make him more susceptible for contracting COVID-19 and more likely to

  suffer serious consequences if he does contract COVID-19, and (2) that the Fourth Circuit’s

  holding in Norman—that conspiracy to possess a controlled substance with intent to distribute a

  controlled substance in violation of 21 U.S.C. § 846 is not categorically a “controlled substance

  offense” under U.S.S.G. § 4B1.2(b)—constitutes an extraordinary and compelling circumstance

  warranting release. See 935 F.3d at 239. The Court considers each argument in turn.

       a. Particularized Susceptibility to and Increased Risk of Contracting COVID-19

         Under some circumstances, “[a]n inmate’s particularized susceptibility to COVID-19 and

  increased risk of contracting the virus may constitute an extraordinary and compelling reason

  justifying release.” United States v. Martin, No. 1:05-cr-21, 2021 WL 1168696, at *2 (N.D. W.

  Va. Mar. 26, 2021) (citation omitted).

         The parties do not dispute that Brown is overweight. Gov. Brief at 26–27; Reply Brief at

  8–9. Brown also claims that he “may have chronic kidney disease” based on the results of a

  September 2020 blood test. Reply Brief at 9–10; No. 3:15-cr-17, Dkt. 49-1. The Centers for

  Disease Control and Prevention (“CDC”) advise that being “overweight” and “[h]aving chronic

  kidney disease of any stage can make you more likely to get severely ill from COVID-19.”6

         This Court agrees with the United States that Brown has not met his burden to show that

  his medical conditions in the context of his incarceration during the COVID-19 pandemic

  constitute an extraordinary and compelling circumstance warranting release. First, at least one

  cohort study published by the CDC does not support a conclusion that overweight individuals


         6
           People with Certain Medical Conditions, CTRS. FOR DISEASE CONTROL & PREVENTION,
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
  conditions.html (last visited June 8, 2021) (emphasis removed).

                                                 15
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 16 of 23 Pageid#: 534




  (BMI 25–29.9) face a higher risk—let alone a significantly higher risk—of severe outcomes if they

  contract COVID-19.7 Second, as Brown concedes, he has not established—and cannot establish—

  that he has chronic kidney disease on the basis of one blood test with an adverse kidney function

  result. Without a diagnosis of chronic kidney disease or additional underlying medical conditions

  increasing his susceptibility to COVID-19 or his likelihood of severe outcomes if he contracts

  COVID-19, the Court cannot conclude that Brown’s current health status is grounds for

  compassionate release. See, e.g., United States v. Montgomery, No. CR CCB-15-468, 2021 WL

  2187015, at *2 (D. Md. May 28, 2021) (finding defendant’s overweight status and asthma of

  unspecified severity insufficient to show extraordinary and compelling reason for release); United

  States v. Molina, No. 3:12-CR-132, 2021 WL 1587904, at *2 (E.D. Va. Apr. 22, 2021) (finding

  no extraordinary and compelling reason justifying release where defendant’s overweight status

  and hypertension were not serious and were instead chronic conditions that could be managed in

  prison)

                      b. Norman’s Impact on Career Offender Enhancement

            Brown argues that the Fourth Circuit’s holding in Norman—that conspiracy to possess a

  controlled substance with intent to distribute a controlled substance in violation of 21 U.S.C. § 846




            7
            Morbidity and Mortality Weekly Report: Body Mass Index and Risk for COVID-19-
  Related Hospitalization, Intensive Care Unit Admission, Invasive Mechanical Ventilation, and
  Death—United States, March–December 2020, CTRS. FOR DISEASE CONTROL & PREVENTION,
  March 21, 2021, https://www.cdc.gov/mmwr/volumes/70/wr/pdfs/mm7010e4-H.pdf (last visited
  June 8, 2021) (finding adjusted risk ratios for overweight population (BMI 25–29.9) under 65 years
  old, compared to normal weight population (BMI 18.5–24.9) under 65 years old, of 1.07 for
  hospitalization, 0.92 for ICU admission, 0.96 for invasive mechanical ventilation, and 0.90 for
  death).
                                                   16
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 17 of 23 Pageid#: 535




  is not categorically a “controlled substance offense” under U.S.S.G. § 4B1.2(b)—constitutes an

  extraordinary and compelling circumstance warranting release. See 935 F.3d at 239.8

         Although the Fourth Circuit has held that Norman’s holding must be applied to a

  recalculation of the guidelines range upon resentencing under the First Step Act, see Lancaster,

  997 F.3d at 175, 177, it has not yet considered whether Norman’s holding, standing alone,

  constitutes an extraordinary and compelling circumstance warranting relief.

         However, the Fourth Circuit has held that a district court may consider “the severity of the

  defendant[’s] . . . sentence[] and the extent of the disparity between the defendant[’s] sentence[]

  and [that] provided for under [current law]” when deciding a motion for compassionate release.

  McCoy, 981 F.3d at 286. In McCoy, the Fourth Circuit considered a similar non-retroactive change

  in the law with an “exceptionally dramatic” impact on sentencing—“[t]he First Step Act’s

  clarification of § 924(c).”—and determined that “stacked” § 924(c) sentences can constitute an

  “extraordinary and compelling” reason for relief under § 3582(c)(1)(A). Id. at 285. The court

  pointed to “two distinct features” of § 924(c) sentences relevant to applying the “extraordinary and

  compelling” reason standard: (1) “the sheer and unusual length of the sentences,”9 particularly in


         8
          The United States argued in its brief that the Court could not consider a non-retroactive
  change in sentencing case law in determining whether an extraordinary and compelling
  circumstance warranting compassionate relief exists because the sentencing guidelines policy
  statement does not permit relief based on such a factor. Gov. Brief at 33–36. But the United States
  made this argument without the benefit of the Fourth Circuit’s holding in McCoy that there “is as
  of now no ‘applicable’ policy statement governing compassionate-release motions filed by
  defendants under the recently amended § 3852(c)(1)(A).” 981 F.3d at 284.
         9
           The Senate Report accompanying The Comprehensive Crime Control Act of 1984, which
  originally created 18 U.S.C. § 3582(c) and made compassionate relief motions subject to BOP
  control, suggests that sentence modifications may be “justified by changed circumstances,” such
  as “cases of severe illness, cases in which other extraordinary and compelling circumstances justify
  a reduction of an unusually long sentence, and some cases in which the sentencing guidelines for
  the offense of which the defend[ant] was convicted have been later amended to provide a shorter
  term of imprisonment.” S. Rep. No. 98-225, at 55–56 (1984). But according to an April 2013 report
  by the Department of Justice’s Office of the Inspector General, “although the BOP’s regulations
                                                  17
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 18 of 23 Pageid#: 536




  comparison to the “national average for a federal murder sentence in fiscal year 2018[, which] was

  291 months,” or just over 24 years,10 and (2) the “gross disparity between those sentences and the

  sentences Congress now believes to be an appropriate penalty for [a defendant’s] conduct.” Id.

  (internal quotation marks and citations omitted).

         Following McCoy, other district courts in this Circuit have found that they “may consider

  changes in sentencing law—even nonretroactive ones—in assessing whether a defendant has

  shown extraordinary and compelling reasons warrant a reduction in his sentence.” United States

  v. Stuart, No. 5:92-CR-114-BR-3, 2020 WL 7232074, at *3 (E.D.N.C. Dec. 8, 2020) (finding that

  post-sentencing changes in statutory penalties for § 924(c), case law regarding career offender

  enhancement under the guidelines, and the potential impact of COVID-19 on defendant’s health,

  taken together, constitute extraordinary and compelling reason justifying release). Two courts have

  specifically addressed defendants’ arguments that they would no longer be considered career

  offenders under Norman if sentenced today. See United States v. Trice, No. 7:13-CR-34-1, 2021

  WL 402462, at *3 (W.D. Va. Feb. 3, 2021) (Conrad, J.) (finding extraordinary and compelling

  reason for compassionate release where defendant sentenced to 151 months, a downward departure


  and Program Statement permit non-medical circumstances to be considered as a basis for
  compassionate release, the BOP routinely rejects such requests and did not approve a single
  nonmedical request during the 6-year period of [DOJ’s] review.” U.S. DEP’T OF JUSTICE, The
  Federal        Bureau      of      Prisons’     Compassionate        Release      Program       ii,
  https://oig.justice.gov/reports/2013/e1306.pdf (last visited Apr. 20, 2021). In the First Step Act,
  “Congress responded by eliminating the Bureau of Prisons’ [exclusive] gatekeeping function over
  compassionate releases.” United States v. Maumau, No. 2:08-cr-00758, 2020 WL 806121, at *6
  (D. Utah Feb. 18, 2020).
         10
            The national average for a federal murder sentence has since gone down. In fiscal year
  2020, “[o]ffenders convicted of murder received the longest terms of confinement at 255 months
  on average,” or just over 21 years. U.S. SENTENCING COMM’N, Fiscal Year 2020: Overview of
  Federal Criminal Cases 9 (Apr. 2021), https://www.ussc.gov/sites/default/files/pdf/research-and-
  publications/research-publications/2021/FY20_Overview_Federal_Criminal_Cases.pdf            (last
  visited Apr. 19, 2021).

                                                  18
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 19 of 23 Pageid#: 537




  from his career offender guideline range of 262 to 327 months, would face a guideline range of

  100 to 125 months after Norman); see also United States v. Spencer, — F. Supp. 3d —, No. 2:11-

  cr-30, 2021 WL 713287, at *3–4 (E.D. Va. Feb. 24, 2021), appeal filed, No. 21-6346 (4th Cir.

  Mar. 8, 2021) (concluding that defendant’s history and characteristics—including “an

  exceptionally lengthy adult criminal history,” being “incarcerated for substantial periods of time

  prior to the instant offense,” and engaging “conduct with respect to the instant offense . . . almost

  immediately after he was released from prison”—counseled against finding extraordinary and

  compelling reasons for sentence reduction even though defendant sentenced to 235 months, the

  top of his career offender guideline range of 188 to 235 months, would face a guideline range of

  110 to 137 months after Norman).

         Here, Brown’s sentence of 120 months on the conspiracy conviction in Case Number

  3:15-cr-17 is not a shockingly long sentence, unlike those considered in McCoy. It is less than half

  the national average federal murder sentence in fiscal year 2020 of just over 21 years. 11 Even

  considering only the guideline ranges instead of the actual sentence Brown received does not

  change this conclusion. Norman would change Brown’s original guideline range from 151 to 188

  months (total offense level 29, criminal history category VI) to 37 to 46 months (total offense level

  15, criminal history category V). Neither the original guideline range nor the post-Norman

  guideline range approaches a sentence of “sheer and unusual length” comparable to the ones that

  the Fourth Circuit considered in McCoy. 981 F.3d at 285. However, the difference between

  Brown’s sentence of 120 months and the sentence he would receive post-Norman is still

  substantial. Instead of 120 months, Brown would face a sentencing range of 37 to 46 months today.

  The sentence Brown received is at least 74 months, or more than six years, longer than the high


         11
              See supra n.10.

                                                   19
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 20 of 23 Pageid#: 538




  end of that guideline range, and nearly three times the median of that guideline range (41 to 42

  months). When considering the guideline ranges instead of the actual sentence Brown received,

  the difference is greater. While not as dramatic as the decades-long differences the Fourth Circuit

  considered in McCoy, the Court finds a “gross disparity” in the sentences here. 981 F.3d at 285.

          Under these circumstances, the Court finds that Brown’s sentence is an “extraordinary and

  compelling” reason warranting a sentence reduction in light of Norman.

                                3. Consideration of § 3553(a) Factors

          If the Court finds extraordinary and compelling reasons that would support a sentence

  reduction, it still must “consider[] the factors set forth in section 3553(a) to the extent that they are

  applicable.” 18 U.S.C. § 3582(c)(1)(A); see also United States v. Kibble, 992 F.3d 326, 331–32

  (4th Cir. 2021).

          With respect to the defendant’s history and characteristics and the need for the sentence to

  provide him with needed treatment or training, Brown submits that he has been rehabilitated while

  incarcerated. BOP rates his recidivism risk level as low and classifies his security risk as low. No.

  3:15-cr-17, Dkt. 33-1. Since his incarceration in 2015, Brown has maintained a clean BOP

  disciplinary record. No. 3:15-cr-17, Dkt. 33-2. He completed his GED while serving a prior

  sentence, and he has recently completed programming for anger management and drug education.

  No. 3:15-cr-17, Dkt. 33-1. Brown plans to reside with his wife in Louisa, Virginia, upon release,

  and he has an open offer to work as a carpenter/laborer upon release. No. 3:15-cr-17, Dkt. 33-3.

          On the other hand, in many ways, Brown’s history and characteristics are very similar to

  the defendant in Spencer, whose request for compassionate release was denied. 2021 WL 713287,

  at *3–4. Like Spencer, Brown has “an exceptionally lengthy adult criminal history” dating back to

  1994. Id. at *4; see No. 3:15-cr-17, Dkt. 17 ¶ 30. The presentence report describes nine adult



                                                     20
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 21 of 23 Pageid#: 539




  criminal         convictions,    some        of        which      involved       multiple       counts.

  No. 3:15-cr-17, Dkt. 17 ¶¶ 30–38. As discussed at length above, these prior convictions include

  two prior federal convictions for conspiracy to distribute cocaine base, in 2000 and 2006.

  Id. ¶¶ 36–37. Brown’s sentences on these convictions were both reduced several times, to time

  served of 31 months and 60 months, respectively. Id. Brown also served a prior revocation sentence

  of 30 months, which ran consecutive to the 60-month sentence. Id. As a result of these convictions,

  Brown had been “incarcerated for substantial periods of time prior to the instant offense,” Spencer,

  2021 WL 713287, at *4, including from January 24, 2000 to July 2, 2004 and from April 22, 2006

  to April 17, 2013. No. 3:15-cr-17, Dkt. 17 ¶¶ 36–37. Finally, Brown, too, engaged in “conduct

  with respect to the instant offense . . . almost immediately after he was released from prison,”

  Spencer, 2021 WL 713287, at *4; see, e.g., No. 3:06-cr-21, Dkt. 191 ¶ 8 (noting Brown’s release

  from custody in July 2004 and arrest for distribution of cocaine in November 2004); No. 3:15-cr-

  17, Dkt. 17 ¶¶ 13, 36–37 (noting Brown’s release from custody in April 2013 and confidential

  informant’s statement that he/she began purchasing heroin and crack cocaine from Brown in the

  fall of 2013).

          The Court must also consider the need for the sentence to afford adequate deterrence to

  criminal conduct and to protect the public from Brown’s criminal conduct. Brown’s criminal

  history shows a “significant pattern of committing crime while out of custody,” and the Court finds

  that “he is likely to return to criminal conduct shortly after his release from incarceration.” Spencer,

  2021 WL 713287, at *4 (internal quotation marks and citations omitted).

          In addition, the Court must consider the need for the sentence to provide just punishment

  for Brown’s offense. As noted above, following Norman, Brown’s original guideline range of 151

  to 188 months (total offense level 29, criminal history category VI) would become 37 to 46 months



                                                    21
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 22 of 23 Pageid#: 540




  (total offense level 15, criminal history category V) without the career offender enhancement.

  However, in his plea agreement, Brown stipulated that the career offender enhancement applied to

  his conduct. No. 3:15-cr-17, Dkt. 7 at 3. The Court may consider the defendant’s agreement to a

  particular sentence or sentencing range in considering the § 3553(a) factors “when it decides

  whether a reduction is appropriate (or when it determines the extent of any reduction).” Hughes v.

  United States, 138 S. Ct. 1765, 1777 (2018) (discussing sentencing reductions under § 3582(c)(2)).

         The Court finds that immediate release would not promote respect for the law, provide just

  punishment for Brown’s offense, adequately deter criminal conduct, or protect the public from

  Brown’s crimes. While the Court is encouraged by Brown’s positive conduct while incarcerated,

  it finds that his rehabilitation does not outweigh these factors supporting continued incarceration.

  Considering all the § 3553(a) factors, however, including the changes to Brown’s guideline range

  and his stipulation to a career offender enhancement in his plea agreement, the Court finds that a

  reduction in Brown’s sentence is warranted. Accordingly, the Court will reduce Brown’s sentence

  on the criminal conviction in Case Number 3:15-cr-17 from 120 months to 86 months.

                                           CONCLUSION

         For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART

  Defendant’s motions to reduce sentence pursuant to the First Step Act of 2018 and for

  compassionate release under 18 U.S.C. § 3582(c)(1)(A), No. 3:06-cr-21, Dkt. 172; No. 3:15-cr-

  17, Dkt. 33. Specifically, the Court MODIFIES Defendant’s sentences as follows:

             1. The Court reduces Defendant’s supervised release revocation sentence in Case

                 Number 3:06-cr-21 to 34 months, to run consecutive to any other sentence imposed;

                 and




                                                  22
Case 3:06-cr-00021-NKM-JCH Document 192 Filed 06/11/21 Page 23 of 23 Pageid#: 541




            2. The Court reduces Defendant’s sentence on the criminal conviction in Case

               Number 3:15-cr-17 to 86 months.

            3. All other terms of Defendant’s sentence remain the same.

  The Court DENIES Defendant’s request for immediate release from custody.

        It is so ORDERED.

        The Clerk of Court is directed to send this Order to Defendant and all counsel of record.

                      11th day of June, 2021.
        Entered this ______




                                                23
